DETAILED ACTION

Application Status
	Claims 1-13 are pending and have been examined in this application.
		

Information Disclosure Statement
The information disclosure statement (IDS) filed on 25 October 2019 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, the term, “the first sensor” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishi (US 20190382005 A1).
With respect to claims 1 and 2, Nishi discloses: A work vehicle (Fig. 1), comprising: a bonnet (16) provided on a front portion of a travelling vehicle body; an obstacle sensor (68A) configured to detect an obstacle on a front side of the work vehicle; and a sensor attaching stay (92/92, Fig. 12) configured to extend toward a front side of the bonnet and to allow the obstacle sensor to be attached thereto, the sensor attaching stay comprises a bracket portion (91) having arm portions (left and right extending portions of 91) extending in a left and right direction, and the obstacle sensor (68A) is provided on each of a left arm portion and a right arm portion. 
With respect to claim 5, Nishi discloses: a weight attachment unit (portion of vehicle body frame where weight attaches, see paragraph [00329]) is provided on the front portion of the travelling vehicle 
With respect to claims 6 and 7, Nishi discloses: a weight attachment unit (portion of vehicle body frame where weight attaches, see paragraph [00329]) is provided on the front portion of the travelling vehicle body (1, Fig. 19) and configured such that a weight (1A) can be attached thereto in order to maintain a weight balance of the vehicle body, and the obstacle sensor (68H) is positioned in front of a rear end of the weight, wherein the weight attachment unit is configured such that a vertical distance between the weight attachment unit and the first sensor is set to at least a predetermined amount. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20170305481 A1) in view of Sawada (CN 107433914 A).
With respect to claims 1 and 5, Smith discloses: A work vehicle (10, Fig. 1) comprising: a bonnet (12) on a front portion of a traveling vehicle body wherein a weight attachment unit (24) is provided on 
Smith is silent in teaching: an obstacle sensor configured to detect an obstacle on a front side of the work vehicle, and a sensor attaching stay configured to extend toward a front side of the bonnet and to allow the obstacle sensor to be attached thereto, wherein the obstacle sensor is positioned above the weight. 
Sawada discloses a vehicle having an obstacle sensor (28, Fig. 1) configured to detect an obstacle on a front side of the work vehicle; and a sensor attaching stay (30) configured to extend toward a front side of a bonnet and to allow the obstacle sensor to be attached thereto. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Smith in view of Sawada to include an obstacle sensor mounted to a sensor attaching stay as disclosed by Sawada to provide a work vehicle that is capable of detecting an obstacle as taught by Sawada (Sawada; paragraph [0008]). It also would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Smith in view of Sawada to have the obstacle sensor positioned above the weight because such a modification would merely be a rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 6, Smith in view of Sawada as modified above discloses: a weight attachment unit (Smith; 24, Fig. 1) is provided on the front portion of the travelling vehicle body and configured such that a weight (26) can be attached thereto in order to maintain a weight balance of the vehicle body. Smith in view of Sawada as modified in the rejections of claims 1 and 5 does not disclose: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 7, Smith in view of Sawada as modified above discloses: the weight attachment unit is configured such that a vertical distance between the weight attachment unit (Smith; 24, Fig. 1) and the first sensor (Sawada; 28, Fig. 1) is set to at least a predetermined amount. 
With respect to claim 8, Smith in view of Sawada as modified above is silent in teaching: the vertical distance is set to be at least twice a minimum distance, wherein the minimum distance corresponds to a distance which allows the weight to be lifted upward and removed from the weight attachment unit. However, it would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Smith in view of Sawada to position the obstacle sensor above the weight attachment unit to arrive at the claimed invention because such a modification would merely be a rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20190382005 A1).
With respect to claim 8, Nishi is silent in teaching: the vertical distance is set to be at least twice a minimum distance, wherein the minimum distance corresponds to a distance which allows the weight to be lifted upward and removed from the weight attachment unit. However, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify Nishi to position the obstacle sensor above the weight attachment unit to arrive at the claimed invention because such a modification would merely be a rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 13, Nishi discloses: the obstacle sensor (68H, Fig. 19) is positioned in front of a rear end of the weight (1A). 

Allowable Subject Matter
Claims 9-12 allowed.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, Nishi does not teach or suggest “a sensor attaching stay attached to the weight attachment unit” and the feature was not reasonably found elsewhere in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicles having obstacle sensors and counterweights in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614